989 F.2d 495
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Joseph SWINT, Plaintiff-Appellant,v.John BURNS;  Jerry Rinehart;  John Doe, # 1;  William C.Forbes;  Peter Brown;  Laura Young;  Kent Carper;John J. Myatt;  James Dunlap,Defendants-Appellees.
No. 93-6009.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 1, 1993Decided:  March 25, 1993

Appeal from the United States District Court for the Southern District of West Virginia, at Charleston.  Charles H. Haden, II, Chief District Judge.  (CA-92-1017)
John Joseph Swint, Appellant Pro Se.
S.D.W.Va.
AFFIRMED.
Before WIDENER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
John Joseph Swint appeals from the district court's order denying relief in his civil action.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Swint v. Burns, No. CA-92-1017 (S.D.W. Va.  Nov. 27, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED